Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This allowance is in response to the amendment filed 2/07/2022.  Claims 1-3, 5, 7-11, 13-19, and 21.  Claims 1, 5, 7, 13, and 15 are amended.  Claim 21 is newly presented. Claims 1 (a method), 13 (a method), and 21 (a method) are independent.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In the Office action mailed 10/06/2021, claims 6 and 12 were indicated as allowable.  The amendment filed 2/07/2022 incorporates the limitations of claim 6 into independent claim 1 and claim 12 into independent claim 13.  Newly presented claim 21 comprises the same scope as the previously presented claim 12.  The rejections of the office action mailed 10/06/2021 have been withdrawn. 
An updated search was performed but found no further references which alone, or in combination with those previously made of record, would anticipate or reasonably render obvious the combination of features set forth in independent claims 1, 13, and 21.  Claims 1-3, 5, 7-11, 13-19, and 21 are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892, particularly:
Kotay et al., US 11,184,768, discloses a system for connecting to a network utilizing an out of band token obtained from a server after failing to connect.
	Chen et al., US 11,265,708, discloses registering an access point with a network service center. 
	Xu et al., US 11,172,520, discloses connecting a WiFi access point using a tag obtained via a cellphone user interface in an out of band manner.
	Adrangi et al., US 2016/0270020, discloses an out of band registration of WiFi access points and devices using an app store.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL W CHAO/Examiner, Art Unit 2492